 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     L.C. CUNNINGHAM,                                Case No. 1:19-cv-01508-AWI-EPG (PC)
10
                   Plaintiff,                        ORDER RE: PLAINTIFF’S
11                                                   DECLARATION DATED MAY 5, 2021
           v.
12                                                   (ECF No. 74)
     M. MARTINEZ, et al.,
13
                  Defendants.
14

15          L.C. Cunningham (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17          Plaintiff filed motions for injunctive relief, generally alleging that Defendants and other
18   prison officials are having inmates harass, taunt, and threaten him. Plaintiff also filed
19   numerous declarations, which he appears to have filed in support of these motion(s). (ECF
20   Nos. 20-24; ECF No. 26; ECF No. 29; ECF Nos. 31-35; ECF Nos. 39-40; ECF No. 45). The
21   motions were denied on March 1, 2021. (ECF No. 64).
22          On May 12, 2021, Plaintiff filed a declaration, which is dated May 5, 2021. (ECF No.
23   74). Plaintiff does not ask for any form of relief. Instead, this appears to be another declaration
24   in support of his motions for injunctive relief. As those motions have already been denied, the
25   Court will take no action on Plaintiff’s declaration.
26   \\\
27   \\\
28   \\\

                                                      1
 1          As this is the sixteenth declaration that Plaintiff has filed in support of his motions for
 2   injunctive relief, and as the motions have already been denied, Plaintiff is warned that if he files
 3   additional declarations in support of his motions for injunctive relief that have already been
 4   denied, he may be subject to sanctions.
 5
     IT IS SO ORDERED.
 6

 7
        Dated:     May 13, 2021                                 /s/
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
